Title: To Thomas Jefferson from John Wayles Eppes, 24 January 1799
From: Eppes, John Wayles
To: Jefferson, Thomas


          
            January 24th. 1799.
          
          In my letter on the subject of Bermuda Hundred I neglected to say any thing in answer to that part of yours which relates to rent and Tenants. In this part of Virginia we are so little in the habit of leasing that it would be difficult to say what any Lands would rent for. Mine are well situated for that purpose and might be conveniently divided into four farms of 100. acres—each of which farms would have 75 acres of low grounds 25 of high Land an outlet to the river and also to the 356 acres of wood Land which might be a common of wood for the Tenants—In addition to this the Swamp which lies on James River only a mile from the Hundred would furnish an abundance of wood which might be brought by water to their doors. You will find in the plat the Low grounds divided into four fields—These fields instead of terminating at the margin of the high Land as marked in the plat extend to the wood and take in each 25 acres of high Land—In the field next appamattox on the high Land stands the small dwelling house mentioned in the plat which would answer well for a Tenant—In the next field is the Overseer’s house a framed building covered with Shingles & the barn stables &c.—This would answer well for another Tenant—The other two fields might at a moderate expence be fitted for Tenants—
          I know no situation in which industrious Tenants could do better—The Soil is fertile. City-point & Bermuda Hundred are the ports of entry above Norfolk and all large Vessels which pass that place stop at one or the other of the two ports—This makes a considerable market on the spot—Added to this the Town of Petersburg is near enough to go there with one tide and return with another being only 15. miles by Water.
          It would however be the interest of any person who purchased with a view of leasing to send industrious and skilful Tenants from other places as in general in this part of the world only the lazy and Indolent rent Land—And indeed long leases being unusual here Tenants are not sufficiently interested to improve their property or to pursue such a course of Husbandry as would be beneficial to themselves and promote the interest of their Landlord—
          I have just heard from Monticello by Lucy who has arrived at Mont-Blanco—They are well & have given up their trip down the Country—I left Maria again on the day I wrote to you and by the last of the week I shall have every thing ready for her reception at our new habitation— We shall then have it in our power to write more regularly—With Sincere wishes for your health & happiness
          I am yours affectionately
          
            Jno: W: Eppes
          
        